10 N.Y.3d 894 (2008)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
L. DENNIS KOZLOWSKI, Appellant.
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MARK H. SWARTZ, Appellant.
Court of Appeals of the State of New York.
Submitted June 2, 2008.
Decided June 5, 2008.
Motion by New York Council of Defense Lawyers for leave to appear amicus curiae on the appeals herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.